


109 HCON 416 IH: Honoring the members of the Armed Forces

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 416
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Ms.
			 Millender-McDonald submitted the following concurrent resolution;
			 which was referred to the Committee on
			 Armed Services
		
		CONCURRENT RESOLUTION
		Honoring the members of the Armed Forces
		  serving as health care professionals in Iraq and Afghanistan, and for other
		  purposes.
	
	
		Whereas more than 12,500 health care professionals of the
			 Armed Forces are currently serving in Iraq and Afghanistan;
		Whereas these health care professionals include enlisted
			 medics and medical corpsmen who provide immediate, life-saving care on the
			 battlefield, doctors, nurses, and medical support personnel at combat support
			 hospitals, and health care providers responsible for evacuations to medical
			 treatment facilities and medical centers;
		Whereas more than 17,500 United States service members
			 have been wounded in action during Operation Iraqi Freedom and Operation
			 Enduring Freedom and have been cared for by military health care
			 professionals;
		Whereas between 75 and 80 percent of traumatic injuries
			 involve the extremities and are most commonly combined with wounds that affect
			 other regions of the body;
		Whereas since 2001, more than 400 United States service
			 members have returned home from Iraq and Afghanistan as amputees;
		Whereas many injuries, which previously would have
			 resulted in death, were not fatal because of advancements in battlefield
			 equipment, including body armor and helmets;
		Whereas in addition to advancements in equipment,
			 advancements in battlefield medicine, procedures for swift evacuation to
			 hospitals, and the overall high quality of medical care continue to save the
			 lives of United States military personnel in Iraq and Afghanistan;
		Whereas the nature of warfare conducted in Iraq and
			 Afghanistan has forced military health care professionals to confront new types
			 of injuries and develop new types of treatment methods;
		Whereas as a result of the high quality of health care
			 professionals serving in the military, the survival rate of United States
			 service members is higher than in any previous war, with 7 to 8 survivors for
			 every death, as compared to 2 survivors for every death during World War II;
			 and
		Whereas the medical treatments, procedures, and approaches
			 developed by military health care professionals serving in Iraq and Afghanistan
			 will continue to save military lives, in addition to having direct applications
			 and benefits to civilian medical care: Now, therefore, be it
		
	
		That Congress—
			(1)honors the members
			 of the Armed Forces serving as health care professionals in Iraq and
			 Afghanistan and their ongoing contributions to the United States service
			 members to whom they provide medical care; and
			(2)recognizes the
			 research and advancements achieved by military health care professionals in the
			 area of battlefield medical care and the direct applications and benefits such
			 research and advancements will have to civilian medical care.
			
